Citation Nr: 0627919	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-03 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for low back disability.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder (claimed as bipolar disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1994 to 
September 2001.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision in which 
the RO granted service connection and assigned an  initial 10 
percent  rating low back disability characterized as 
mechanical low back pain, effective September 18, 2001; as 
well as denied r service connection for an acquired 
psychiatric disorder (claimed as bipolar disorder).  The 
veteran filed a notice of disagreement (NOD) in August 2002, 
and the RO issued a statement of the case (SOC) in January 
2004.  The appellant filed a substantive appeal (via VA Form 
9, Appeal to Board of Veterans' Appeals) in February 2004.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for low 
back disability, the  Board has characterized that claim in 
light of the decision in Fenderson v. West, 12 Vet. App. 119 
(1999) (distinguishing original claims from claims for 
increase for already service-connected disability). 

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on each claim on appeal is warranted.

The veteran contends that his service-connected low back 
disability is more severe than the initial rating assigned.  
The Board also notes that the RO assigned the initial 10 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(for rating lumbosacral strain).  Effective September 26, 
2003, VA revised the rating schedule for evaluation of that 
portion of the musculoskeletal system that addresses 
disabilities of the spine.  See 68 Fed. Reg. 51,454-458 (Aug. 
27, 2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243).  When the legal authority governing 
entitlement to any benefit sought on appeal is revised during 
the pendency of the appeal, the general rule is that the 
revised version applies as of the effective date of the 
change.  See Wanner v, Principi, 17 Vet. App. 4, 9 (2003); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See also 
VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  

In this case, the veteran and his representative have not 
received notice of the new rating criteria via the January 
2004 SOC, and the veteran has not undergone VA examination in 
light of the new criteria.  As adjudication of the claim must 
involve consideration of both the former and revised criteria 
of the applicable diagnostic code(s) under 38 C.F.R. § 4.71a, 
with due consideration given to the effective date of the 
change in criteria, the RO should arrange for the veteran to 
undergo a VA orthopedic examination to obtain findings 
responsive to the revised criteria.  

With respect to the claim for service connection for an 
acquired psychiatric disability to include bipolar disorder, 
the Board notes that the report of a July 2001 Medical 
Evaluation Board (MEB) reflects that the veteran was 
diagnosed with bipolar disorder (medically acceptable) that 
existed prior to service (EPTS) and was in the line of duty 
(LOD), incurred while entitled to base pay.  

Post service, a November 2001 mental disorders examination 
report reflects the examiner's recommendation that the 
veteran should undergo psychological testing to assess 
symptoms of bipolar disorder, symptoms of personality 
disorder, and possible malingering.  The Board notes that the 
claims file includes nothing to indicate that the recommended 
psychological testing was accomplished.  

Accordingly,  the Board finds that further VA examination by 
a psychiatrist (with psychological testing) to obtain medical 
information as to whether, in fact, currently suffers from 
bipolar disorder (or other psychosis), and if so, the medical 
relationship between such disability and service, would be 
helpful in resolving the claim for service connection on  
appeal.  See 38 U.S.C.A. § 5103A.

The veteran is hereby notified that failure to report to any 
such scheduled examination(s), without good cause, may result 
in a denial of the claim(s) on appeal See 38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
any scheduled examination(s), the RO should obtain and 
associate with the claims file a copy (ies) of the notice(s) 
of the examination(s) sent to him by the pertinent VA medical 
facility.

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present additional information and/or evidence pertinent to 
either or both claims on appeal.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b) (1) (West 2002); but 
see also 38 U.S.C.A. § 5103(b) (3) (West Supp. 2005) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession (not 
previously requested), and ensure that its notice to the 
appellant meets the requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection, 
as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  In 
adjudicating the claim for a higher initial rating for low 
back disability, the RO must document its consideration of 
the former and revised applicable rating criteria, as well as 
whether "staged rating" ( assignment of different ratings 
for distinct periods of time, based on the facts found), 
pursuant to Fenderson, is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and, as 
necessary, signed authorization, to 
enable it to obtain any additional 
evidence that is pertinent to either or 
both claim(s) on appeal.  

The RO should ask the appellant to submit 
all pertinent evidence in his possession 
that is not already of record, and 
explain the type of evidence that it is 
his ultimate responsibility to submit.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman, cited to 
above, as appropriate.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period. 

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, of the efforts that were 
made to obtain them, and describe the 
further action to be taken.

3.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo a VA orthopedic 
examination of his low back, by a 
physician, at an  appropriate VA medical 
facility.  

The entire claims file to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all associated 
findings made available to the physicians 
prior to completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should specifically indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is present, the 
examiner should indicate at which point 
pain begins.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  The examiner should also 
indicate whether there is any ankylosis 
of the spine, and if so, whether such is 
favorable or unfavorable, and the extent 
of such ankylosis.

Further, the examiner should indicate 
whether the veteran has muscle spasm or 
guarding severe enough to result an 
abnormal gait or abnormal spine contour, 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

The examiner should set forth all 
examination findings, along with the 
complete rationale for any opinions 
expressed, in a printed (typewritten) 
report.

4.  Also after all available records 
and/or responses from each contacted 
entity are associated with the claims 
file, or a reasonable time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
a VA mental disorders examination, by a 
psychiatrist, at an appropriate medical 
facility.  

The entire claims file to include a 
complete copy of this REMAND, must be 
made available to the psychiatrist 
designated to examine the veteran, and 
the mental health examination report 
should include discussion of the 
veteran's documented mental health and 
related medical history and assertions.  
All appropriate tests and studies ((to 
specifically include psychological 
testing) should be  accomplished (with 
all results made available to the 
requesting psychiatrist prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

Based on the testing results and 
examination of the veteran, the 
psychiatric should identify all current 
acquired psychiatric disability, to 
include bipolar disorder, that is 
currently present.  For each such 
diagnosed disability, the psychiatrist 
should offer an opinion as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that such disability was incurred or 
aggravated in service.  In responding to 
the nexus question, the examiner should 
address whether the disability (a) pre-
existed service; and, if so (b) was 
aggravated (i.e., permanently worsened) 
beyond the natural progression during or 
as a result of service; and, if not (c) 
is otherwise medically related to the 
veteran's military service.  In providing 
the requested opinion, the psychiatrist 
should consider and address the July 2001 
MEB's findings and opinion.

If the examiner concludes that the 
veteran is malingering, or suffers from a 
personality disorder, he or she should 
clearly so state.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
a copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  In adjudicating the 
claim for a higher initial rating for low 
back disability, the RO should document 
its consideration of the former and 
revised applicable criteria for rating 
disabilities of the spine, as 
appropriate, as well as whether staged 
rating, pursuant to Fenderson (cited to 
above) is appropriate.  

8.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes citation to and discussion of 
all additional legal authority-to 
specifically include the revised criteria 
for rating disabilities of the spine 
(effective September 26, 2003))-as well 
as clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).





